Hart, J., (after stating the facts). Counsel for appellant concede that the amounts sued for are oorrect, and state that, but for the Interstate Commerce Act (act February 4, 1887), all the claims would have been paid without suit. We do not think the Interstate Commerce Act has any application to the facts in' the case at bar. The claims are not based upon alleged unjust and excessive freight rates. On the contrary, the established schedule of rates of appellant is not in any way in question in this case. The suits are based upon overcharges in freight, made by appellant, and paid by appellee under a mistake of fact. The amounts claimed are conceded to be correct, and appellant admits that the)' were collected through mistake. Therefore, the State courts have jurisdiction, just as they have in other cases where money has been paid by one person or another through mistake, and the one receiving the money refuses to pay it back. The general rule is that money paid under a mistake of fact may be recovered. Lafayette v. Merchants’ Bank, 73 Ark. 561. 2. It is also contended that the claims are barred by the statute of limitations. This contention is based upon that section of the Interstate Commerce Act which provides that all complaints for the recovery of damages shall be filed with the Commission within two years from the time the cause of action accrues, and not after. But, if we are correct in holding that the State court had jurisdiction, the law of the forum will govern as to the question arising upon the statute of limitations. Burgett v. Williford, 56 Ark. 187; 25 Cyc. 1018; 11 Cur. Law, 671; 14 Cur. Law, 558. See also Moores v. Winter, 67 Ark. 189. It is agreed that the suits were brought within three years after the cause of action accrued, and the plea of the statute of limitations can not be sustained. See Kirby’s Digest, § 5064. The judgment will be affirmed.